              Case 2:18-cr-00315-RAJ Document 258 Filed 03/26/21 Page 1 of 1




1                                                                Honorable Richard A. Jones
2
3
4
5
6
                           UNITED STATES DISTRICT COURT FOR THE
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                           NO. CR18-315RAJ
10
11                                     Plaintiff,
                                                            ORDER SEALING GOVERNMENT’S
12                             v.
                                                            RESPONSE TO DEFENDANT’S
13     GIZACHEW WONDIE,                                     MOTION TO DISMISS FOR
                                                            DISCOVERY VIOLATIONS
14
                                       Defendant.
15
16
17
            THIS MATTER comes before the Court on the Government’s Motion to Seal its
18
     Response to the Defendant’s Motion to Dismiss for Discovery Violations. Having
19
     considered the motion, the files and pleadings, and good cause appearing,
20
            IT IS ORDERED that the Government’s Motion to Seal (Dkt. # 250) is
21
     GRANTED. The Government’s Response to Defendant’s Motion to Dismiss for
22
     Discovery Violations shall be, and remain, sealed.
23
            DATED this 26th day of March, 2021.
24
25
26
                                                        A
                                                        The Honorable Richard A. Jones
27                                                      United States District Judge
28

      ORDER TO SEAL - 1                                                  UNITED STATES ATTORNEY
      (United States v. Gizachew Wondie, CR18-315RAJ)                    700 STEWART STREET, STE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
